Citation Nr: 0907401	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-25 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than May 27, 
2005 for grant of service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than May 27, 
2005 for grant of service connection for tinea versicolor of 
the back.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The appellant is a Veteran served on active duty from 
September 1967 to April 1971.  These matters are before the 
Board of Veterans' Appeals  (Board) on appeal from a May 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon that granted service 
connection for PTSD and tinea versicolor of the back, and 
assigned the effective date for the awards.  


FINDING OF FACT

The first communication from the Veteran evidencing intent to 
file claims of service connection for PTSD and tinea 
versicolor received by VA was received on May 31, 2005.  


CONCLUSION OF LAW

An effective date prior to May 27, 2005, for the grants of 
service connection for PTSD and tinea versicolor is not 
warranted.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1(p)(r), 3.151, 3.400 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection 
and an effective date for the awards, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A June 2007 statement of the case (SOC) provided 
notice on the "downstream" issues of entitlement to an 
earlier effective date for the awards; a May 2008 
supplemental SOC readjudicated the matters after the 
appellant and his representative had opportunity to respond.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  Neither the Veteran nor his representative 
has alleged that notice in this case was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

All evidence relevant to the instant claims has been secured.  
It is noteworthy that determinations regarding effective 
dates of awards are based, essentially, on what was shown by 
the record at various points in time and application of 
governing law to those findings, and generally further 
development of evidence is unnecessary unless it is alleged 
that evidence constructively of record remains outstanding.  
VA's duty to assist is met; accordingly, the Board will 
address the merits of the claims.

B.  Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award 
based on an original claim for compensation shall be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
An exception to this rule arises when such claim is received 
within one year following discharge or release from active 
duty, in which case the effective date is the day following 
separation from service.  38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A claim, or application, is defined as 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If  a formal claim is received within one year 
of an informal claim, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.  

"Date of receipt" means the date on which a claim, 
information or evidence was received in the Department of 
Veterans Affairs, except as to specific provisions for claims 
or evidence received in the State Department or in the Social 
Security administration, or Department of Defense as to 
initial claims filed at or prior to separation.  38 C.F.R. 
§ 3.1(r).  The Under Secretary for Benefits may establish, by 
notice published in the Federal Register, exceptions to the 
above stated rule, using factors such a postmark or the date 
the claimant signed the correspondence, when he or she 
determines that a natural or man-made interference with the 
normal channels through which the Veterans Benefits 
Administration ordinarily receives correspondence has 
resulted in one or more Veterans Benefits Administration 
offices experiencing extended delays in receipt of claims, 
information, or evidence from claimants served by the 
affected office or offices to an extent that, if not 
addressed, would adversely affect such claimants through no 
fault of their own.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The evidence in this matter is essentially straight-forward, 
and the critical facts are not in dispute.  The Veteran's 
initial claim received by VA for benefits for PTSD and tinea 
versicolor (claimed as a skin condition due to Agent Orange 
exposure) is date stamped as received by the RO on May 31, 
2005.  In that claim, he stated that he had previously 
applied for service connection in February 2000, August 2002, 
and in 2003, via the Klamath County Veterans Service Office.  
A memorandum from that office, dated in May 2005, states that 
the office was unsure as to whether the Veteran had filed a 
claim with VA for benefits and that the office did not file a 
claim with VA for the Veteran.  The memorandum is signed by 
I. R.  

The Veteran alleges that I. R. was the subject of a criminal 
investigation, and was found to have been tampering 
with/destroying veterans' records (including his own earlier 
claims).  Evidence in the record, including a document from 
the Oregon Department of Veterans' Affairs (ODVA) and a 
document dated in December 2006 and entitled "Local News" 
confirms that I.R., the director of the Klamath County 
Veterans Service Office, was arrested in connection with an 
investigation regarding missing Veterans' files, and that a 
search of her home found files on local veterans.  The 
Veteran claims that I.R. failed to file with VA his earlier 
claims for service connection for PTSD and tinea versicolor 
of the back, and that therefore the effective date of his 
awards of service connection for PTSD and tinea versicolor of 
the back should be the date that he initially contacted the 
Klamath County office.  

While the record does not show that criminal proceedings 
against I.R. resulted in findings that the records I.R. had 
tampered with/destroyed specifically included the Veteran's 
alleged claims presented to the Klamath County Veterans 
Service Office in 2000, 2002, and/or 2003 (It shows that in 
2000 the Veteran sought, and was provided, a copy of his 
entire claims file.), the Board has no reason to question the 
Veteran's accounts that he sought Klamath County Veterans 
Service Office assistance in filing claims for VA benefits in 
those years; there is no evidence in the record that 
contradicts those accounts.  However, it is not shown, nor 
does the Veteran allege, that he filed claims of service 
connection for PTSD and/or tinea versicolor of the back with 
VA prior to May 31, 2005.  

Under governing regulation, 38 C.F.R. § 3.1(r), the date VA 
receives a claim is controlling in determining the effective 
date of a grant of service connection.  While 38 C.F.R. 
§ 3.1(r) provides for exceptions to this rule, such 
exceptions require that the Under Secretary for Benefits make 
the determination to create an exception and publish that 
exception in the Federal Register.  No such exception has 
been published for the circumstances surrounding the records 
tampering by the Klamath County Veterans Service Office.  
Hence, the earliest possible effective date for the award of 
service connection for PTSD and tinea versicolor of the back 
authorized by governing law and regulation is May 31, 2005, 
the date on which VA first received the Veteran's claims for 
such benefits [Notably the RO has assigned an effective date 
4 days prior, apparently conceding there was processing time 
involved.].   

The Board is precluded from awarding benefits where they are 
not allowed by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (finding where a statute specifically provided an 
effective date as the date of application, an earlier date 
was not allowed because payment of government benefits must 
be authorized by law).  There is no statutory authority that 
would allow VA to grant the Veteran an earlier effective date 
for the reason he asserts.  

As has been noted, the facts in this case are not in dispute; 
the law is dispositive.  Hence, the benefit-of-the-doubt rule 
is not for application; the appeal must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date prior to May 27, 2003 for the award of 
service connection for PTSD and tinea versicolor of the back 
is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


